       Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 1 of 15




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                                         §      Case No. 21-32292
                                                §
 NB LOFT VUE DST, et al.                        §      Chapter 11
                                                §
                                                §      (Jointly Administered)
        Debtors.                                §

   FANNIE MAE’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO
                PROPERTY OF DEBTOR NB LOFT VUE DST

       This is a motion for relief from the automatic stay. If it is granted, the movant
       may act outside of the bankruptcy process. If you do not want the stay lifted,
       immediately contact the moving party to settle. If you cannot settle, you must
       file a response and send a copy to the moving party at least 7 days before the
       hearing. If you cannot settle, you must attend the hearing. Evidence may be
       offered at the hearing and the court may rule.

       Represented parties should act through their attorney.

       There will be a hearing on this matter on October 8, 2021 at 9:00 a.m. by video
       participation at GoToMeeting, meeting code: JudgeIsgur, and teleconference
       at 832-917-1510, conference code: 954554.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Fannie Mae, a creditor and party-in-interest, by and through undersigned counsel, moves

this Court pursuant to Section 362(d) of Title 11 of the U.S. Code for relief from the automatic

stay so that Fannie Mae may take any and all action necessary to take possession of, and to

preserve, protect and foreclose its interest with respect to certain property owned by Debtor NB

Loft Vue DST (“Loft Vue”) as set forth in detail below. This Motion is supported by the

Declarations of David Brown attached hereto as Exhibit A (the “Brown Declaration”) and




                                               1
         Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 2 of 15




Josephine Ajayi attached hereto as Exhibit B (the “Ajayi Declaration”) and the exhibits attached

thereto.1 In support of this Motion, Fannie Mae respectfully states as follows:


                                      JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding under 11 U.S.C. § 157(b)(2). Venue of this Bankruptcy Case is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND FACTS

         2.       On July 6, 2021 (the “Petition Date”), Debtor Loft Vue and Debtor NB Vue Mac

DST each filed voluntary petitions for relief under Chapter 11 of Title 11 of the U.S. Code (11

U.S.C. §§ 101 et seq., herein after referred to as the “Bankruptcy Code”).

         3.       On July 20, 2021, this Court entered an Order for joint administration of the

Debtors’ bankruptcy cases.

         4.       As of the date of the filing of this Motion, the Debtors are in possession of their

property and, pursuant to 11 U.S.C. § 1108, remain in control of their businesses as no trustee has

been appointed in this case.

A.       Loft Vue Loan Obligations

         5.       Berkeley Point Capital LLC (“Berkeley”) made a loan to Loft Vue in the original

principal amount of $10,712,000.00 (“Loan”) pursuant to that certain Multifamily Loan and

Security Agreement dated September 30, 2016 (“Loan Agreement”) executed by and between Loft




1
  Under 28 U.S.C. § 1746, when any law of the United States or any rule, regulation, order, or requirement made
pursuant to law requires a sworn affidavit, an unsworn declaration under penalty of perjury also suffices. Thus, while
Rule 4001-1(a)(4) requires an affidavit to support a stay relief motion, the movant requests that the court accept the
Ajayi Declaration in lieu of an affidavit, particularly considering the difficulty individuals may have in locating and
appearing before a notary during the current pandemic.


                                                          2
        Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 3 of 15




Vue and Berkeley. A true and correct copy of the Loan Agreement is attached to the Brown

Declaration as Exhibit A-1 and incorporated herein by reference.

       6.      The Loan is further evidenced by that certain Multifamily Note dated September

30, 2016 (“Note”), made by Loft Vue payable to Berkeley in the original principal amount of

$10,712,000.00. Interest periodically accrued on the outstanding balance of the Loan in accordance

with the terms of the Note. A true and correct copy of the Note, duly indorsed to Fannie Mae, is

attached to the Brown Declaration as Exhibit A-2 and incorporated herein by reference.

B.     Loft Vue Collateral

       7.       To secure the obligations to Berkeley under the Note, Loft Vue granted to Rebecca

S. Conrad (“Trustee”), as trustee for the benefit of Berkeley, all of its interests in real property

located at 3125 McCart Avenue, Fort Worth, Texas 76110 (the “Property”) and other rights

associated therewith (the “Real Property Collateral”), as described in that certain Multifamily Deed

of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated September

30, 2016 (“Security Instrument”), executed by Loft Vue in favor of Berkeley. The Security

Instrument was recorded on September 30, 2016 in the official records of Tarrant County, Texas

as Instrument Number: D216230304. A true and correct copy of the Security Instrument is attached

to the Brown Declaration as Exhibit A-3 and incorporated herein by reference.

       8.      Pursuant to the Security Instrument, Loft Vue’s obligations were further secured by

certain personal property of Loft Vue, including without limitation, Loft Vue’s fixtures,

equipment, accounts, and other collateral related to the Property (collectively, the “Personal

Property Collateral,” together with the Real Property Collateral, collectively, the “Collateral”).

The Collateral encompasses all real and personal property related to the Property, including,

without limitation, all accounts, contracts, leases, rents, revenues, and profits related to the




                                                 3
        Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 4 of 15




Property (collectively, the “Rents”), as well as all property of Loft Vue defined as cash collateral

in Bankruptcy Code Section 363(a). Further, Loft Vue assigned its rights in the Leases, Rents,

interests and privileges related to the Property to Berkeley.

       9.      Immediately after the Loan’s closing, and pursuant to that certain Assignment of

Collateral Agreements and Other Loan Documents dated September 30, 2016 (“Assignment of

Collateral Agreements”) and Assignment of Security Instrument dated September 30, 2016

(“Assignment of Security Instrument,” and together with the Assignment of Collateral

Agreements, the “Assignments”), Berkeley assigned all of its rights and interests in the Loan

Agreement, Note, Security Instrument, and other loan documents to Fannie Mae. The Assignment

of Security Instrument was recorded on September 30, 2016 in the official records of Tarrant

County, Texas as Instrument Number: D216230305. A true and correct copy of the Assignments

are attached to the Brown Declaration as Exhibit A-4 and incorporated herein by reference.

       10.     For purposes of this Motion, the Loan Agreement, Note, Security Instrument,

Assignments and all other documents or agreements evidencing, securing, referring to, or related

to the Loan, are referred to herein, collectively, as the “Loan Documents.” Loft Vue is indebted to

Fannie Mae for all amounts owed under the Loan Documents including, without limitation,

payment of principal, interest, late fees, default interest, expenses, attorneys’ fees and other costs

of collection, servicing fees, and costs of insuring, protecting, and maintaining, or disposing of the

Collateral (collectively, the “Obligations”).

C.     Loft Vue Defaults

       11.     In April 2020, Loft Vue indicated it would be unable to make monthly payments

due under the Loan Documents, beginning with the payment due in May 2020. As a result, Loft

Vue and Fannie Mae entered into a Forbearance Agreement dated April 30, 2020 and executed




                                                  4
        Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 5 of 15




May 8, 2020 (“First Forbearance Agreement”) whereby Fannie Mae agreed to forbear from

exercising its rights and remedies under the Loan Documents. A true and correct copy of the First

Forbearance Agreement is attached to the Brown Declaration as Exhibit A-5 and incorporated

herein by reference.

       12.     However, after the expiration of the forbearance period under the First Forbearance

Agreement, Loft Vue defaulted on the Loan by failing to pay amounts owed under the Loan

Documents. By letter dated August 24, 2020 (“Notice of Default”), Fannie Mae, through counsel,

notified Loft Vue of the defaults, that all outstanding Obligations were due and immediately

payable, and that Fannie Mae may institute foreclosure proceedings on the Property. A true and

correct copy of the Notice of Default is attached to the Brown Declaration as Exhibit A-6 and

incorporated herein by reference.

       13.     Fannie Mae, Loft Vue and the guarantors of the Loan subsequently executed that

certain Loan Modification Agreement on November 1, 2020 (“First Modification”) whereby

Fannie Mae conditionally rescinded acceleration of the Loan and reinstated the original maturity

date. A true and correct copy of the First Modification is attached to the Brown Declaration as

Exhibit A-7 and incorporated herein by reference.

       14.     However, Loft Vue defaulted on the terms of the First Modification, and by letter

dated December 4, 2020 (“Post-Modification Notice of Default”), Fannie Mae, through counsel,

notified Loft Vue that all outstanding Obligations were due and immediately payable and that

Fannie Mae may institute foreclosure proceedings on the Property. A true and correct copy of the

Post-Modification Notice of Default is attached to the Brown Declaration as Exhibit A-8 and

incorporated herein by reference.




                                                5
        Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 6 of 15




       15.     Fannie Mae, Loft Vue and the guarantors of the Loan subsequently executed that

certain Forbearance and Second Loan Modification Agreement on January 5, 2021 (“Second

Modification”) whereby Fannie Mae conditionally rescinded acceleration of the Loan, reinstated

the original maturity date and agreed to forbear from exercising its rights and remedies under the

Loan Documents. A true and correct copy of the Second Modification is attached to the Brown

Declaration as Exhibit A-9 and incorporated herein by reference.

       16.     However, Loft Vue defaulted on the terms of the Second Modification, and by letter

dated May 3, 2021 (“Second Post-Modification Notice of Default”), Fannie Mae, through counsel,

notified Loft Vue that all outstanding Obligations were due and immediately payable and that

Fannie Mae may institute foreclosure proceedings on the Property. A true and correct copy of the

Second Post-Modification Notice of Default is attached to the Brown Declaration as Exhibit A-

10 and incorporated herein by reference.

       17.     Due to Loft Vue’s failure to cure its defaults, Fannie Mae instituted foreclosure

proceedings for the Property and the foreclosure sale was set to occur on July 6, 2021. However,

on that same date, Loft Vue filed its bankruptcy petition to prevent Fannie Mae from foreclosing

on the Property.

       18.     As of the Petition Date, the balance of the Obligations is $13,265,572.70.2 A true

and correct copy of an itemized statement of the Obligations, prepared by Fannie Mae’s servicer,

Berkeley Point Capital LLC d/b/a Newmark Knight Frank, is attached to the Ajayi Declaration as

Exhibit B-1 and incorporated herein by reference.

       19.     As of August 4, 2021, the appraised value of the Property (exclusive of cash

collateral) is $11,100,000, according to the appraisal attached hereto as Exhibit C and



2




                                                6
        Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 7 of 15




incorporated herein by reference. Additionally, based on Loft Vue’s Schedule A [Doc. No. 40],

attached hereto as Exhibit D, the value of Fannie Mae’s cash collateral, as of the Petition Date,

was $128,547.23.

       20.     Loft Vue has not filed any monthly reporting yet as required under Fed. R. Bankr.

P. 2015 and the Guidelines of the U.S. Trustee for Region 7; however, based on the budget

provided to the Court in connection with the Debtors’ motion to use cash collateral, Loft Vue

expects to operate at a net loss for the foreseeable future. A true and correct copy of Loft Vue’s

cash collateral budget is attached hereto as Exhibit E.

                                     LEGAL ARGUMENT

A.     Cause Exists to Grant Stay Relief.

       21.     Fannie Mae is entitled to relief from the automatic stay in order to foreclose its

interest in the Property because its interest in the Property for cause pursuant to 11 U.S.C. §

362(d)(1). Section 362(d)(1) of the Bankruptcy Code states that the Court may terminate the

automatic stay contained in Section 362(a) “for cause, including the lack of adequate protection of

an interest in property of such party.” 11 U.S.C. § 362(d). The Bankruptcy Code does not define

“cause,” and as the Fifth Circuit Court of Appeals has noted, “this lack of definition affords

‘flexibility to the bankruptcy courts.’” Bonneville Power Admin. v. Mirant Corp. (In re Mirant

Corp.), 440 F.3d 238, 253 (5th Cir. 2006) (quoting Little Creek Dev. Co. v. Commonwealth

Mortgage Corp. (In re Little Creek Dev. Co.), 779 F.2d 1068, 1079 (5th Cir. 1986)). The party

seeking relief from the automatic stay need only establish a factually and legally sufficient basis

for relief to shift the burden onto the debtor to demonstrate that it is entitled to have the stay

continue. See 11 U.S.C. § 362(g); United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs.,

Ltd. (In re Timbers of Inwood Forest Assocs., Ltd.), 793 F.2d 1380, 1388 (5th Cir. 1986).




                                                7
        Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 8 of 15




        22.     Cause exists to grant relief from the automatic stay when a creditor’s interest in

property is not adequately protected. 11 U.S.C. § 362(d)(1); In re Continental Airlines, Inc., 154

B.R. 176, 180 (Bankr. D. Del. 1993). The concept of adequate protection is meant to preserve the

secured creditor's position as its collateral depreciates. In re Planned Systems, Inc., 78 B.R. 852,

861 (Bankr. S.D. Ohio 1987); In re Nixon Machinery, Co., 9 B.R. 316, 317 (Bankr. E.D. Tenn.

1981). Valuation and depreciation of the Property as well as Debtor's ability to provide periodic

payments are fundamental to the analysis of the preservation of creditor's position: “The delay in

paying a creditor for an inordinate length of time has been recognized as a cause for relief.” In re

Senior Care Prop., 137 B.R. 527, 529-30 (Bankr. N.D. Fla. 1992) (citations omitted).

“Unreasonable delay in such instances can be unduly prejudicial to creditors . . . [and] is cause for

relief from the stay.” Id. at 530.

        23.     Further, “cause” can exist to lift the automatic stay when a debtor cannot propose a

feasible chapter 11 plan of reorganization. See JE Livestock, Inc. v. Wells Fargo Bank, N.A., 375

B.R. 892 (10th Cir. B.A.P. 2007) (finding that failure to confirm plan in a reasonable time, among

other reasons, was cause for stay relief under § 362(d)(1)); Centofante v. CBJ Dev. (In re CBJ

Dev.), 202 B.R. 467, 473 (9th Cir. B.A.P. 1996) (“That a Debtor is unable to propose a feasible

plan, may be grounds for relief from the automatic stay for "cause" under § 362(d)(1).”); In re Sun

Valley Newspapers, Inc., 171 B.R. 71, 75 n.3 (stating that failure to confirm plan in a reasonable

time “would constitute ‘cause’ under § 362(d)(1)”); In re Gulph Woods Corp., 84 B.R. 961, 974-

75 (Bankr. E.D. Pa. 1988) (“The poor prospects for a successful reorganization and performances

under the Plan result in our conclusion that cause for relief from the stay exists, pursuant to § 362

(d)(1).”).




                                                 8
        Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 9 of 15




        24.     Once Fannie Mae makes a prima facie case that cause exists to lift the stay, the

burden shifts to Loft Vue to show that Fannie Mae is adequately protected. Continental Airlines,

Inc., 154 B.R. at 181. Section 361 of the Bankruptcy Code defines “adequate protection” in the

context of a motion for relief from the automatic stay. 11 U.S.C. § 361. Section 361 states that

adequate protection may be granted to a creditor by three means: (1) by cash payment or periodic

cash payment; (2) by additional or replacement lien; or (3) other arrangements which guarantee

the creditor “the indubitable equivalent” of its interest in the collateral. Id.

        25.     Here, cause exists to lift the automatic stay because (i) the Property has, and will

continue to, depreciate in value while Loft Vue continues to retain it and (ii) Loft Vue’s negative

cash flow means that Loft Vue is unable to make monthly adequate protection payments to Fannie

Mae or feasibly propose a confirmable chapter 11 plan.

        26.     According to Loft Vue’s schedules filed in this case, the value of the property in

2015, shortly before the Loan was originated, was $17.7 million. The Property has therefore

depreciated by $6.6 million in approximately six years. Further, based on testimony of Loft Vue’s

representative at the Section 341 meeting of creditors, the Property’s occupancy rate is

approximately 97%; yet, notwithstanding this high number on paper, Loft Vue’s cash flow

projections indicate that it is still administratively insolvent. Loft Vue will not be able to attain

profitability any time before Fall 2022 (when its new student housing leasing cycle starts).

        27.     For all of these reasons, Loft Vue will not be able to adequately protect Fannie

Mae’s interest in the Property and will not be able to propose a confirmable plan. As a result,

Fannie Mae is entitled to stay relief under Section 362(d)(1).

B.      The Debtor Has No Equity in the Property and Cannot Propose an Effective Plan of
        Reorganization.




                                                   9
         Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 10 of 15




         28.   Under 11 U.S.C. § 362(d)(2), relief from the automatic stay is appropriate if (a) the

debtor does not have any equity in its property, and (b) such property is not necessary to an

effective reorganization. Fannie Mae has the burden of proof as to whether Loft Vue has equity

in the Property. 11 U.S.C. § 362(g)(1). Fannie Mae has met its burden of proof.

         29.   In determining whether a debtor has any equity in property, a bankruptcy court

considers all liens encumbering the property. See In re Development, Inc., 36 B.R. 998, 1004

(Bankr. D. HI. 1984). If the aggregate amount of the liens exceed the value of the property, then

the debtor has no equity in the property. Id. The value of the Property is $11,100,100, whereas

the outstanding balance of all liens against the Property is greater than $13,265,572.70.

Accordingly, Loft Vue does not have equity in the Property.

         30.   Fannie Mae also asserts that the Property is not necessary to an effective

reorganization because Loft Vue will not be able to reorganize. In order for property to be

necessary for an effective reorganization, the debtor must show that there is “a reasonable

possibility of a successful reorganization within a reasonable time.” United Sav. Ass’n v. Timbers

of Inwood Forest Assoc. Ltd., 484 U.S. 365, 376 (1988) (citations omitted). “[T]he ‘effective

reorganization’ requirement enunciated by the Supreme Court . . . requires a showing by a debtor

. . . that a proposed or contemplated plan is not patently unconfirmable and has a realistic chance

of being confirmed.” John Hancock Mut. Life Ins. v. Route 37 Bus. Park Assoc., 987 F.2d 154,

157 (3d Cir. 1993). Courts therefore require the debtor to do more than manifest unsubstantiated

hopes for a successful reorganization. In re Canal Place Ltd. P’ship, 921 F.2d 569, 577 (5th Cir.

1991).

         31.   Here, as noted above, Loft Vue’s budget demonstrates negative cash flow for the

foreseeable future, notwithstanding a 97% occupancy rate. With no equity in the Property and the




                                                10
       Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 11 of 15




unlikelihood of operating with positive cash flow any time soon, all of the evidence indicates that

Loft Vue will not be able to propose a confirmable plan. Loft Vue does not have the revenue to

propose a reorganization that pays creditors over time, nor does it have sufficient equity in the

Property such that a refinance or sale is likely.

       32.     Further, even assuming Loft Vue could propose a feasible chapter 11 plan, the plan

could not be confirmed over Fannie Mae’s objection. “A plan may not be confirmed unless either

(1) it is approved by two-thirds in amount and more than one-half in number of each ‘impaired’

class, 11 U.S.C. §§ 1126(c), 1129(a)(8); or (2) at least one impaired class approves the plan, §

1129(a)(10), and the debtor fulfills the cramdown requirements of § 1129(b) to enable

confirmation notwithstanding the plan's rejection by one or more impaired classes.” Matter of

Greystone III Joint Venture, 995 F.2d 1274, 1277 (5th Cir. 1991), on reh'g (Feb. 27, 1992).

Importantly, a debtor cannot classify similar claims differently in order to gerrymander an

affirmative vote on a reorganization plan. Id. at 1279.

       33.     As noted above, Fannie Mae has a substantial unsecured deficiency claim

exceeding $2.5 million. This claim is far greater than the aggregate total of other unsecured claims

identified on Loft Vue’s Schedules E and F. Furthermore, there is not a basis for classifying the

other unsecured claims differently from Fannie Mae’s claim, and under Matter of Greystone III

Joint Venture, Loft Vue is precluded from manipulating the claims into separate classes. Thus,

Loft Vue would need Fannie Mae’s approval to confirm any plan. Because Fannie Mae does not

support Loft Vue’s reorganization, any proposed plan cannot be confirmed. Accordingly, Fannie

Mae has satisfied the second prong of Section 362(d)(2) and is therefore entitled to stay relief.

C.     Loft Vuec Cannot Satisfy the SARE Requirements of Section 362(d)(3).




                                                    11
       Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 12 of 15




       34.     For single asset real estate (“SARE”) debtors, under Section 362(d)(3), the court

shall grant relief from a stay with respect to an act against the real estate to a creditor whose claim

is secured by an interest in such real estate, unless within 90 days after the petition date, the debtor

has either “filed a plan of reorganization that has a reasonable possibility of being confirmed within

a reasonable time” or commenced making monthly payments to the secured lender in an amount

equal to the contract rate of interest on the secured portion of the secured lender’s claim. 11 U.S.C.

§ 362(d)(3).

       35.     According to its bankruptcy petition, Loft Vue qualifies as a SARE debtor, and the

Property is its only asset. Loft Vue’s budget demonstrates its business currently has, and will

continue to have, negative cash flow for the foreseeable future; in fact, at the Section 341 Meeting

of Creditors, Loft Vue’s representative admitted Loft Vue will not be able to generate significantly

positive cash flow until at least the fall of 2022. Accordingly, Loft Vue cannot hope to commence

interest payments to Fannie Mae before that time. Thus, Fannie Mae is entitled to relief from the

stay under Section 362(d)(3) unless Loft Vue can file a plan that has a reasonable possibility of

being confirmed or could commence monthly payments. However, as discussed in Section B

above, Loft Vue cannot propose such a plan over Fannie Mae’s objection. Therefore, Fannie Mae

is also entitled to stay relief under Section 362(d)(3).

                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Fannie Mae respectfully requests that this

Court enter an Order lifting, terminating, annulling, or modifying the automatic stay imposed by

Section 362(a) of the Bankruptcy Code, to permit Fannie Mae to take any and all actions permitted

under the Loan Documents and applicable state law to take possession of, and to preserve, protect,

and foreclose its liens and interests in the Property and the Rents, with any such Order granting




                                                  12
       Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 13 of 15




relief from the automatic stay expressly waiving the fourteen day stay of order that is otherwise

provided for by Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure. Fannie Mae also

respectfully requests all such other, different, and further relief as to which it may be entitled.



Dated: September 13, 2021                      Respectfully submitted,

                                                   BAKER, DONELSON, BEARMAN,
                                                   CALDWELL & BERKOWITZ
                                                   A Professional Corporation

                                                   By:    /s/ Daniel J. Ferretti__________
                                                          Daniel J. Ferretti
                                                          State Bar No. 24096066
                                                          Austin K. Wingerson
                                                          State Bar No. 24121208
                                                          1301 McKinney St., Suite 3700
                                                          Houston, Texas 77010
                                                          Telephone: (713) 650-9700
                                                          Facsimile: (713) 650-9701
                                                          dferretti@bakerdonelson.com

                                                   ATTORNEYS FOR FANNIE MAE


                              CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that on September 13, 2021, I conferred with Thomas
Fawkes, counsel for the Debtors, with respect to this Motion. The parties did not reach an
agreement on the relief requested in the Motion, and the Debtors intend to oppose it.

                                                    By: /s/ Daniel J. Ferretti
                                                        Daniel J. Ferretti




                                                  13
       Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 14 of 15




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 13, 2021, a true and correct copy of
the foregoing was served via the Court’s ECF system on those parties registered to receive ECF
notices by the Court, and on the parties listed below by the means indicated below.

                                                   /s/ Daniel J. Ferretti
                                                   DANIEL J. FERRETTI

 Debtor
 NB Loft Vue DST                                Via First Class Mail
 180 Avenida La Pata, 2nd Floor
 San Clemente, CA 92673

 Debtor’s Counsel
 Thomas R. Fawkes                               Via First Class Mail
 Tucker Ellis LLP
 233 South Wacker Drive, Suite 6950,
 Chicago, IL 60606

 Thomas Daniel Berghman                         Via ECF Notice
 Munsch Hardt Kopf and Harr
 500 North Akard Street
 Suite 3800
 Dallas, TX 75201

 US Trustee
 c/o Stephen Douglas Statham                    Via ECF Notice
 515 Rusk Street, Suite 3516                    stephen.statham@usdoj.gov
 Houston, TX 77002                              alicia.barcomb@usdoj.gov
                                                andrew.jimenez@usdoj.gov
                                                aubrey.thomas@usdoj.gov
 Other Parties Asserting an Interest in the
 Property
 Tarrant County                                 Via ECF Notice
 Linebarger Goggan Blair & Sampson, LLP
 c/o Elizabeth Weller
 2777 N Stemmons
 Frwy Ste 1000

 20 Largest Creditors                           All Via First Class Mail
 Apartments.com                                 C.K. Painting, Inc
 2563 COLLECTION CENTER DR                      505 W FELIX ST
 Chicago, IL 60693                              Fort Worth, TX 76115-3405
 Conservice, LLC                                Digital Ignite LLC


                                              14
     Case 21-32292 Document 90 Filed in TXSB on 09/13/21 Page 15 of 15




PO Box 4696                           1049 MORRISON DR STE 201
Logan, UT 84323-4696                  Charleston, SC 29403-3875
Dixie Carpet Installations, Inc       Good Guy Flooring
13450 S Gessner                       2420 McIver Lane Ste 102
Missouri City, TX 77489-1096          Carrollton, TX 75006
Geary, Porter & Donovan, P.C.         Granite Telecommunications, LLC
16475 DALLAS PKWY STE 400             P.O. Box 983119
Addison, TX 75001                     Boston, MA 02298
Gradrent, LLC                         Hillhouse Power Solutions, Inc.
555 FAYETTEVILLE ST STE 201           7164 CHELSEA DR
Raleigh, NC 27601                     North Richland Hills, TX 76180-1600
HD Supply Facilities Maintenance      Landscapes USA
PO Box 509058                         11849 Rim Rock Trail
San Diego, CA 92150                   Austin, TX 78737
Kirton McConkie                       Ryan, LLC
PO BOX 45120                          PO Box 848351
Salt Lake City, UT 84145-0120         Dallas, TX 75284-8351
Octagon Building Care                 Spectrum
PO BOX 93                             PO Box 94188
Bedford, TX 76095-0093                Palatine, IL 60094-4188
Shipman Fire Service, Inc.            University Sport Publications
1020 LA JOLLA POINTE DR               570 Elmont Road
Rockwall, TX 75087-6763               Elmont, NY 11003
Staples Advantage Dept DAL
PO Box 660409
Dallas, TX 75266-0409




                                    15
